Citation Nr: 0018075	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-06 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date prior to May 18, 1998 for 
reinstatement of Dependency and Indemnity Compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 until he was 
killed in action on March 3, 1945.  The appellant is the 
widow of the veteran. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions of the Des Moines, Iowa, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 1998, the RO reinstated the appellant's 
DIC benefits, and assigned an effective date of October 1, 
1998.  In November 1998, the RO determined that the correct 
effective date of was May 18, 1998.  The appellant has 
appealed the issue of entitlement to an effective date prior 
to May 18, 1998 for reinstatement of DIC benefits.


FINDINGS OF FACT

1.  Service records indicate that the veteran ("J.D.C.") 
was killed in action on March 3, 1945; the veteran's death 
was incurred in the line of duty during service in the U.S. 
Army.

2.  The appellant and the veteran were married in July 1938 
and they remained married until the veteran's death in March 
1945.

3.  The appellant received DIC benefits until she remarried 
in April 1946; she divorced and was remarried on three other 
occasions; her most recent marriage was to a veteran, 
("E.H.H.") who died in February 1979.

4.  In March 1979, the RO received the appellant's claim for 
DIC benefits based on the death of E.H.H.; in May 1979, RO 
denied the appellant's claim for DIC benefits based on the 
death of E.H.H.; the appellant did not initiate an appeal of 
the adverse decision within one year following notification 
thereof.

5.  On May 18, 1998, the RO received the appellant's claim 
for reinstatement of DIC benefits.


CONCLUSION OF LAW

The criteria for an effective date prior to May 18, 1998, for 
reinstatement of DIC benefits under 38 U.S.C.A § 1311 have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.55, 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and the veteran (J.D.C.) were married in July 
1938, and were married at the time the veteran was killed in 
action on March 3, 1945.  The veteran's death was incurred in 
the line of duty during service in the U.S. Army.  The 
appellant received DIC benefits until she remarried in April 
1946.  She subsequently divorced, and was remarried on three 
other occasions.  Her most recent marriage was to another 
veteran, ("E.H.H.") who died in February 1979.  In March 
1979, the RO received the appellant's claim for DIC benefits 
based on the death of E.H.H.  In May 1979, RO denied the 
appellant's claim for DIC benefits based on the death of 
E.H.H., as it was not shown that he died due to a service-
connected disease or injury.  The appellant did not initiate 
an appeal of the adverse decision within one year following 
notification thereof.  The RO subsequently granted death 
pension benefits, based on the death of E.H.H., from December 
1983 to April 1985.  In April 1985 the RO terminated this 
benefit due to excess income.  On May 18, 1998, the RO 
received the appellant's claim for reinstatement of DIC 
benefits.

The appellant contends that the appropriate effective date 
for the award of DIC benefits (based on the death of J.D.C.) 
should be April 1979, the date on which she initially 
requested DIC benefits, based on the death of E.H.H.  

The effective date of an evaluation and award of pension, 
compensation or DIC benefits based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will generally be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).

On or after January 1, 1971, remarriage of a surviving spouse 
terminated prior to November 1, 1990, or terminated by legal 
proceedings commenced prior to November 1, 1990, by an 
individual who, but for the remarriage, would be considered 
the surviving spouse of the deceased veteran, will not bar 
the furnishing of benefits to the surviving spouse provided 
that the marriage has been terminated by death, or has been 
dissolved by a court with basic authority to render divorce 
decrees.  38 C.F.R. § 3.55(a)(2).  The underlying statutory 
authority was enacted pursuant to Public Law No. 91-376 and 
was made effective January 1, 1971.

The above is subject to 38 C.F.R. § 3.31, providing that the 
payment of DIC benefits may not be made for any period before 
the first day of the calendar month following the month in 
which the grant became effective.

Under 38 C.F.R. § 3.400(v)(3) the effective date of a claim 
based on termination of remarriage of surviving spouse due to 
death is the date of death if claim is filed within 1 year 
after that date; otherwise date of receipt of claim, provided 
that the provisions of Sec. 3.55(a) of this part are 
satisfied.

In the instant case, the claims file includes a marriage 
certificate which indicates that the appellant married E.H.H. 
in November 1953.  The appellant's marriage to E.H.H. ended 
upon his death in February 1979.  At the death of E.H.H., the 
appellant became eligible, pending a claim, for benefits as a 
result of this amendment.  However, the appellant did not 
file her claim for reinstatement of DIC benefits in May 18, 
1998.  As such, the proper effective date is May 18, 1998.  
See 38 C.F.R. § 3.55, 3.400(v).

In reaching this decision, the Board has considered the 
appellant's argument that an effective date in March 1979 is 
warranted because she was eligible to receive DIC benefits 
(based on her marriage to J.D.C.) at the time that she filed 
her March 1979 application for DIC benefits (based on her 
marriage to E.H.H.).  In this regard, the Board notes that by 
regulation, once notice of the death of a veteran is 
received, VA is charged with the duty to furnish an 
appropriate application form for DIC benefits to any 
dependent of the veteran who has apparent entitlement.  38 
C.F.R. § 3.150 (1999).  However, a review of the RO's May 
1979 denial of DIC benefits shows that the RO clearly 
informed the appellant that if she desired to receive 
benefits based on her marriage to J.D.C., she should return 
an enclosed form within 30 days.  There is no record that she 
did so.  In addition, although the appellant filed a claim 
for DIC/death pension benefits in May 1983, this claim was 
submitted on VA Form 21-534, such that there is no question 
as to whether VA fulfilled its duty to furnish the correct 
application form for death benefits.  Furthermore, the 
appellant denied ever previously filing a claim with VA, she 
failed to include the VA file number from her previous VA 
claim, and she specifically indicated that her claim was 
based on the death of E.H.H.  There is nothing on the form 
which indicates that she intended to claim DIC benefits based 
on her marriage to J.D.C.  

Finally, the Board has considered whether an earlier 
effective date may be granted pursuant to 38 C.F.R. § 3.114 
and the provisions pertaining to a liberalized law.  
Specifically, liberalizing amendments to 38 C.F.R. § 3.55 
were enacted pursuant to Public Law No. 91-376, effective 
January 1, 1971.  In order to be entitled to retroactive 
benefits based on liberalizing legislation effective prior to 
the date of her claim, the evidence must show that the 
appellant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue, She must also show that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  38 C.F.R. 
§ 3.114(a); see also VAOPGCPREC 26-97, 62 Fed. Reg. 63,604 
(1997).  

In this case, the effective date of the liberalizing law is 
January 1, 1971.  However, the evidence shows that the 
appellant was married to her husband (E.H.H.) until his death 
in 1979, such that she did not meet all of the eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law.  Therefore, an earlier effective date 
is not warranted under 38 C.F.R. § 3.114.

Accordingly, the Board finds that the correct effective date 
for the appellant's reinstatement of DIC benefits is May 18, 
1998.








ORDER

An effective date prior to May 18, 1998 for reinstatement of 
DIC benefits is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

